

116 S1446 IS: Safe Home Act of 2019
U.S. Senate
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1446IN THE SENATE OF THE UNITED STATESMay 14, 2019Ms. Klobuchar (for herself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Child Abuse Prevention and Treatment Act to include an act of unregulated custody
			 transfer in the definition of child abuse and neglect, and for other
 purposes.1.Short titleThis Act may be cited as the Safe Home Act of 2019.2.Sense of CongressIt is the sense of Congress that:(1)Adopted children may be most at risk of experiencing an unregulated custody transfer because the challenges associated with adoptions, including the child’s mental health needs and the difficulties many families face in acquiring support services, may lead families to seek out unregulated custody transfers.(2)Many adopted children experience trauma, and the disruption and placement in another home by unregulated custody transfer creates additional trauma and instability for the child.(3)Children who experience an unregulated custody transfer may be placed with families who have not completed required child welfare or criminal background checks or clearances.(4)Social services agencies and courts are often unaware of the placement of children through unregulated custody transfer and therefore do not conduct assessments on the child’s safety and well-being in such placements.(5)Such lack of placement oversight places a child at risk for future abuse and increases the likelihood that the child may experience—(A)physical, sexual, or emotional abuse or neglect;(B)contact with unsafe adults or youth; and(C)exposure to unsafe or isolated environments.(6)The caregivers with whom a child is placed through unregulated custody transfer often have no legal responsibility with respect to such child, placing the child at risk for additional unregulated custody transfers.(7)Such caregivers also may not have complete records, including birth, medical, or immigration records.(8)A child adopted through intercountry adoption may be at risk of not acquiring United States citizenship if an unregulated custody transfer occurs before the adoptive parents complete all necessary steps to finalize the adoption of such child.(9)Engaging in, or offering to engage in, unregulated custody transfer is a form of child abuse.3.Treatment of unregulated custody transfer(a)In generalSection 3 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 note) is amended—(1)in paragraph (2)—(A)by striking or an act or failure and inserting an act or failure; and(B)by inserting , or an unregulated custody transfer after serious harm;(2)in paragraph (7), by striking ; and and inserting a semicolon;(3)in paragraph (8), by striking the period at the end and inserting ; and; and(4)by adding at the end the following new paragraph:(9)the term unregulated custody transfer means the abandonment of a child by the child’s parent, legal guardian, or a person or entity acting on behalf, and with the consent, of such parent or guardian—(A)by placing a child with a person who is not—(i)the child’s parent, step-parent, grandparent, adult sibling, adult uncle or aunt, legal guardian, or other adult relative;(ii)a friend of the family who is an adult and with whom the child is familiar; or(iii)a member of the federally recognized Indian tribe of which the child is also a member;(B)with the intent of severing the relationship between the child and the parent or guardian of such child; and(C)without—(i)reasonably ensuring the safety of the child and permanency of the placement of the child, including by conducting an official home study, background check, and supervision; and(ii)transferring the legal rights and responsibilities of parenthood or guardianship under applicable Federal and State law to a person described in subparagraph (A)..(b)Technical amendmentParagraph (5) of section 3 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 note) is amended by striking 450b and inserting 5304.(c)Effective dateThe amendments made by this section shall take effect on the date that is 1 year after the date of the enactment of this section.4.Report and guidance on unregulated custody transfersSection 204 of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5114) is amended to read as follows:204.Report and guidance on unregulated custody transfers(a)Report to Congress(1)In generalNot later than 180 days after the date of the enactment of this section, the Secretary, in consultation with the Secretary of State, shall provide to the Committee on Education and Labor of the House of Representatives, the Committee on Ways and Means of the House of Representatives, and the Committee on Health, Education, Labor, and Pensions of the Senate a report on unregulated custody transfers of children, including of adopted children.(2)ElementsThe report required under paragraph (1) shall include—(A)the causes, methods, and characteristics of unregulated custody transfers, including the use of social media and the internet;(B)the effects of unregulated custody transfer on children, including the lack of assessment of a child’s safety and well-being by social services agencies and courts due to such unregulated custody transfer;(C)the prevalence of unregulated custody transfers within each State and across all States; and(D)recommended policies for preventing, identifying, and responding to unregulated custody transfers, including of adopted children, that include—(i)amendments to Federal and State law to address unregulated custody transfers;(ii)amendments to child protection practices to address unregulated custody transfers; and(iii)methods of providing the public information regarding adoption and child protection.(b)Guidance to States(1)In generalNot later than 1 year after the date of the enactment of this section, the Secretary, in consultation with the Secretary of State, shall issue guidance and technical assistance to States related to preventing, identifying, and responding to unregulated custody transfers, including of adopted children.(2)ElementsThe guidance required under paragraph (1) shall include—(A)education and training materials related to preventing, identifying, and responding to unregulated custody transfers for employees of State, local, and Tribal agencies that provide child welfare services;(B)model State laws with respect to unregulated custody transfers; and(C)guidance on appropriate pre-adoption training and post-adoption services for domestic and international adoptive families to promote child permanency.(c)DefinitionIn this section, the term State means each of the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States..